Proceeding under article 78 of the Civil Practice Act to review a determination of the State Superintendent of Insurance suspending for six months petitioner’s license as an insurance broker. The reason assigned for the suspension was that it had been determined after investigation and hearing that appellant was untrustworthy, within the contemplation of the Insurance Law, to act as an insurance broker. Appellant admitted that he had been indicted in the United States District Court for the Eastern District of New York for violating the National Housing Act Amendments of 1938 (U. S. Code, tit. 12, § 1701 et seq.), and pleaded guilty to the charge. Determination of the Superintendent of Insurance unanimously confirmed, without costs, the period of suspension to commence November 1, 1944, and terminate April 30, 1945. Present — Close, P. J., Hagarty, Carswell, Adel and Aldrich, JJ.